Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17, 2022 has been entered.
 
Claims 1, 4 and 5 are pending.
Claims 2, 3, 6 and 7 are cancelled.
Claims 1, 4 and 5 are currently amended.
Claims 1, 4 and 5 as filed on October 17, 2022 are pending and under consideration.

Withdrawn Objections / Rejections
In view of the amendment of the claims to recite a closed grouping of powders, all previous claim rejections over Nakamura are withdrawn.
In view of the broadening amendment to recite powders other than silica, all previous claim rejections in view of Shirao are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 	Claim 4 recites the amount of the dextrin fatty acid ester is at least 2% by mass, however, claim 1 from which claim 4 depends recites 0.5 to 15 mass% of an oil phase thickener comprising an organically modified clay mineral and further comprising a dextrin fatty acid ester.  Claim 4 fails to include all of the limitations of claim 1 because the unbounded range omits the bounded range.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments:  Claim Rejections - 35 USC § 112(d)
Applicant’s arguments at pages 4-6 of the Remarks have been fully considered but they remain unpersuasive for reasons of record.  See at least page 4 of the Final Rejection mailed September 15, 2021.  Applicant is again reminded that the limitation of claim 4 of “at least 2% by mass of the cosmetic” does not limit the amount of the dextrin fatty acid to the range of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 6,936,241, published August 30, 2005, of record) as evidenced by SpecialChem “SA-SB-300(7%) Technical DataSheet,” last edited September 20, 2021, of record, in view of Yamaki et al. ‘300 (WO 2016/068300, published May 6, 2016, as evidenced by the USPTO machine translation) and Grune (US 2008/0233060, published September 25, 2008).
	Yamada teach a water-in-oil emulsified sunscreen composition comprising (title; abstract; Examples; claims):
	(a) an effective amount, preferably about 0.5 to 40 wt%, of UV protection agent selected from inter alia ethylhexyl methoxycinnamate (column 2, line 60 through column 4, line 13), as required by instant claim 5;
	(b) a non-thickening oil absorbing powder selected from inter alia silica (silicic anhydride as evidenced by paragraph [0037] of the instant specification), preferably a treated silica sold under the tradename of SASB-300 available from Miyoshi Kasei (average particle size of 3 to 7 microns as evidenced by SpecialChem) (column 4, line 14 through column 5, line 23); 
	(c) water; and
(d) an oil phase comprising a volatile silicone oil and about 0.1 to 40 wt% of a non-volatile oil inclusive of isotridecyl isononanoate (ester), macadamia nut oil or/and safflower oil (column 7, lines 30-67).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.
	The emulsion may further comprise 0.5 to 20 wt% of a thickening agent such as solid waxes, gelling agents such as dextrin derivatives such as dextrin palmitate and dextrin myristate (dextrin fatty acid esters), inorganic thickeners such as clay materials modified to be compatible with oil with an ammonium compound (organically modified clay), oil soluble polymers, fatty compounds and mixtures thereof (column 8, line 49 through column 12, line 16; claim 2).
	Yamada do not specifically teach at least 15 wt% of a polar ester oil and an organically modified clay material and a dextrin fatty acid ester as required by claim 1.
Yamada do not specifically teach at least 2 wt% dextrin fatty acid ester as required by claim 4.
	These deficiencies are made up for in the teachings of Yamaki ‘300 and Grune.
	Yamaki ‘300 teach a sunscreen having improved UV protection comprising 5 to 40 wt% of a UV protection agent inclusive of a UV absorber selected from inter alia ethylhexyl methoxycinnamate and comprising an oil phase thickening agent (title; abstract; claims; page 3).  When the sunscreen is in the form of a water-in-oil emulsion, the oil phase thickening agent is present from 0.1 to 15 wt% (page 4, top half).  And when the sunscreen is in the form of a water-in-oil emulsion, the oil phase thickening agent is selected from inter alia (B1) a dextrin fatty acid ester such as dextrin palmitate preferably in combination with (B2) an organically modified clay mineral (pages 5-6). Formulation Example 1 comprises inter alia 2% dimethyl distearamonium hectorite and 2% dextrin palmitate (page 9).
Grune teaches high SPF compositions (title; abstract; claims).  Grune further teaches oils used in commercial sunblocks such as safflower oil are SPF boosters (paragraph [0077]).  Ethyl Macadamiate is an ester of macadamia oil with SPF boosting properties and is a substitute for silicone oil (paragraph [0082]).  It is likely that many natural oils can boost the SPF (paragraph [0102]; also [0053]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-volatile oil of the oil phase of the water-in-oil emulsified sunscreen of Yamada to comprise SPF boosting oils such as safflower oil or/and to further comprise Ethyl Macadamiate as taught by Grune in order to achieve a high SPF sunscreen.  There would be a reasonable expectation of success because Yamada exemplify oils such as safflower oil and macadamia nut oil as suitable for including as the non-volatile component of the oil phase.  It would have been obvious to optimize the amount of the SPF boosting oil(s) inclusive of Ethyl Macadamiate in order to maximize the SPF of the sunscreen.  It is prima facie obvious to optimize such result-effective variables within prior art conditions or through routine experimentation.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickening agent of the water-in-oil emulsified sunscreen of Yamada or/and of Yamada in view of Grune to comprise a combination of a dextrin fatty acid ester and an organically modified clay material as taught by Yamaki ‘300 because such combinations of thickening agents in further combination with UV absorbers improves UV protection.  There would be a reasonable expectation of success because Yamada exemplify gelling agents such as dextrin derivatives and inorganic thickeners such as clay materials as exemplary thickening agents.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the dextrin fatty acid ester and the organically modified clay material in amounts from 0.1 to 15 wt% such as at 2 wt% each as taught and exemplified by Yamaki ‘300 because these amounts / ranges are suitable for thickening the oil phase of a water-in-oil emulsion.  There would be a reasonable expectation of success because the water-in-oil emulsions of Yamada may comprise 0.5 to 20 wt% thickening agent.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaki et al. (WO 2016/068298, published May 6, 2016, as evidenced by equivalent US 2017/0333301, of record) in view of Grune (US 2008/0233060, published September 25, 2008).
Yamaki teach a water-in-oil emulsion sunscreen cosmetic comprising (A) 6 to 40 wt% of a UV protective agent, (B) 0.1 to 3 wt% of an organic-modified clay mineral, (C) 0.1 to 15 wt% of an oil-phase thickening agent other than (B) such as a dextrin fatty acid ester, and (D) a silicone-based surfactant, wherein the ratio [(B)+(C)]/[(E) non-volatile liquid oils except silicone] is 0.04 or more and less than 0.68 (implies (E) can range from about [0.1+0.1]/0.68 ~= 0.3 wt% to about [3+15]/0.04 ~= 450 wt%) (title; abstract; paragraphs [0034], [0035], [0039]; claims), as required by instant claim 4.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.
The UV protective agent may include ethylhexyl methoxycinnamate (paragraph [0023]), as required by instant claim 5.
The cosmetic inevitably contains an oil component; non-volatile liquid oils inclusive of ester oils is component (E) (paragraphs [0050]-[0054]).  Exemplary oils include macadamia nut oil or/and safflower oil (paragraph [0054]).  Examples 1-9 comprise 3 wt% isopropyl myristate (non-volatile ester oil).  The Sunscreen Cream of Formulation Example 1 comprises 5 wt% isopropyl myristate and further comprises inter alia silicic anhydride (silica) (paragraph [0094]).  
The cosmetic may optionally further comprise (H) a spherical resin powder having a particle diameter of 1 to 50 microns; the resin powders include powders of methylsiloxane network polymer (paragraphs [0066]-[0069]).
Yamaki do not specifically teach at least 15 wt% of a polar ester oil as required by claim 1.
This deficiency is made up for in the teachings of Grune.
Grune teaches high SPF compositions (title; abstract; claims).  Grune further teaches oils used in commercial sunblocks such as safflower oil are SPF boosters (paragraph [0077]).  Ethyl Macadamiate is an ester of macadamia oil with SPF boosting properties and is a substitute for silicone oil (paragraph [0082]).  It is likely that many natural oils can boost the SPF (paragraph [0102]; also [0053]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil component of the oil phase of the water-in-oil emulsion sunscreen of Yamaki to comprise SPF boosting oils such as safflower oil or/and to further comprise Ethyl Macadamiate as taught by Grune in order to achieve a high SPF sunscreen.  There would be a reasonable expectation of success because Yamaki exemplify oils such as safflower oil and macadamia nut oil as suitable for including as the oil component of the oil phase.  It would have been obvious to optimize the amount of the SPF boosting oil(s) inclusive of Ethyl Macadamiate in order to maximize the SPF of the sunscreen.  It is prima facie obvious to optimize such result-effective variables within prior art conditions or through routine experimentation.  See MPEP 2144.05.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	With regard to Applicant’s assertions at page 7 of the Remarks with regard to the 132 Declaration of record, the content of Applicant’s Declaration of record remains unpersuasive for reasons of record.  See at least pages 9-11 of the Final Rejection mailed July 21, 2022.  To the extent that Applicant alleges the amended claims read more specifically on Examples 14-17 and 19-23 (Tables 4 and 5) of the specification, Applicant’s data have been fully considered but it is not seen how the disclosed changes in the cumulative absorbance property is an unexpected result when it seems expected in the art that oils inclusive of ester oils boost SPF (see Grune as newly applied infra) and when it is expected that particles inclusive of silica improve UV protection (see Josso (US 2004/0151673, of record)).  To the extent that Applicant has broadened the powders to embrace talc particles and various species of silicone particles, it is not seen how the inclusion of such changes the expectations of the art because Antoniou et al. (copy provided) suggest light scattering by particles is responsible for the SPF boosting property thereof (page 1112, rhc, “New sunscreen technology”).   This expectation appears to be consistent with the disclosure of Ikebe et al. (US 2013/0344013, of record) that powders inclusive of talc improve the UV protection effect (e.g., paragraphs [0013], [0037]-[0039]).  The Examiner further notes that the broadening amendment embraces the silicone resin powders expressly disclosed by Yamaki and that is known in the art in view of Yamaki et al. ‘300 (newly applied) that thickeners as newly claimed also improve UV protection.  To the extent that Applicant wishes to rely on the disclosed property of a single composition rather than on the limitations positively claimed, Applicant is again referred to MPEP 716.
	With regard to Applicant’s maintained arguments at pages 8-9 of the Remarks drawn to the thickener of Yamada and the lack of examples in Yamada, and Applicant’s maintained mischaracterization and misapplication of MPEP 2144.08, Applicant’s Remarks remain unpersuasive for reasons of record.  To the extent that Yamada teach many thickeners, Applicant is reminded that Yamada teach the thickeners as newly claimed.  Nonetheless, in the interest of ending prosecution, Yamaki et al. ‘300 is newly applied to evidence that fact that the combination of thickeners as newly claimed is already known to the art for improving UV protection.  Applicant is reminded that the selection of a known material based on its suitability for its intended use is sufficient to establish prima facie obviousness.  Applicant is further reminded that there is in fact no need to make any selection because every embodiment disclosed by Yamada is prima facie obvious because disclosing a multitude of effective combinations does not render any particular formulation less obvious.  Because the teachings of Yamada continue to render obvious that which is claimed, the rejections over Yamada are properly maintained in modified form as necessitated by Applicant’s amendments.
	With regard to Applicant’s maintained arguments at pages 9-11 of the Remarks characterizing Yamaki as teaching away from polar oils because the examples of Yamaki do not anticipate that which is claimed, Applicant’s Remarks remain unpersuasive for reasons of record.  Nonetheless, in the interest of ending prosecution Grune is newly applied to motivate one in art to specifically include ester oils in a sunscreen for the expected SPF boosting thereof.  Because the teachings of Yamaki continue to render obvious that which is claimed, the rejections over Yamaki are properly maintained.  To the extent that Applicant considers the instantly disclosed compositions to be an advance over the compositions disclosed in Yamaki, any information or/and evidence Applicant has and is willing to provide will be fully considered.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Antoniou et al. “Sunscreens – what’s important to know,” JEADV 22:1110-1119, 2008 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619